      Case 2:19-cr-00877-CCC Document 136 Filed 09/30/20 Page 1 of 1 PageID: 2340




                                                                  U.S. Department of Justice

                                                                  United States Attorney
                                                                  District of New Jersey

     __________________________________________________________________________________________________________________

                                                                  970 Broad Street, 7th floor               973-645-2700
                                                                  Newark, New Jersey 07102


                                                                  September 29, 2020

     The Honorable Claire C. Cecchi
     United States District Judge
     Martin Luther King Jr. Federal Building and U.S. Courthouse
     50 Walnut Street
     Newark, New Jersey 07102

                      Re:      United States v. Matthew Goettsche, et al.,
                               Crim. No. 19-877

     Your Honor:

           Pursuant to the current Scheduling Order in this matter, the
     Government is required to produce to defense counsel “non-filtered records
     that were produced by Apple in response to search warrants that presented
     technical difficulties” (the “Apple Records”) by September 30, 2020. Dkt 117.
     The Government is prepared to make a substantial production of the Apple
     Records on September 30. However, due to technical issues that have been
     exacerbated by the processing of these records during the COVID-19 pandemic,
     the Government is requesting that the deadline to produce the entirety of the
     Apple Records be extended to October 21, 2020. The Government has
     conferred with defense counsel, who have consented to this request.

                                                                  Respectfully submitted,

                                                                  CRAIG CARPENITO
                                                                  United States Attorney

SO ORDERED
    s/Claire C. Cecchi               .
Claire C. Cecchi, U.S.D.J.                                        By: Anthony P. Torntore
                                                                      Jamie L. Hoxie
Date: 9/30/2020                                                       Assistant U.S. Attorneys
